Citation Nr: 0730675	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-38 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for Hepatitis C.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 until August 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  

The veteran testified before the undersigned Acting Veterans 
Law Judge in July 2007.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  The veteran's service medical records do not contain any 
complaints, findings, or diagnoses of hepatitis or any 
symptoms reasonably attributable thereto.

2.  Hepatitis C was not diagnosed until 2003, many years 
after service.

3.  The competent evidence of record does not relate the 
veteran's currently-diagnosed hepatitis C with any event or 
occurrence on active duty service. 


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).  

In May 2004, prior to the initial adjudication of the claim, 
the veteran was notified of the evidence not of record that 
was necessary to substantiate the claim.  He was told what he 
needed to provide and was informed what VA would attempt to 
obtain.  It was also requested that he provide evidence in 
his possession that pertained to the claim.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the claimant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issue on appeal have been requested or 
obtained.  Further, the veteran requested and was provided 
with a personal hearing at the RO in October 2006 and before 
the Board in July 2007.

Next, specific VA medical opinion pertinent to the issue on 
appeal were obtained in October 2006 and April 2007.  
Therefore, the available records and medical evidence have 
been obtained in order to made an adequate determination as 
to this claim.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Merits of the Claim

The veteran seeks service connection for Hepatitis C.  He 
indicated that his risk factors for Hepatitis C included 
sleeping on the ground, walking and laying in rice patties, 
and eating a dog.  During the RO hearing, he further claimed 
other risk factors, including exposure to whole blood while 
in the proximity of wounded soldiers.  

He also admitted to other risk factors for Hepatitis C, 
including past intravenous drug and intranasal cocaine use, 
engagement in high risk sexual activity both during and after 
service, receiving an ear piercing after service, and sharing 
razor blades during service.  Initially, the veteran denied 
having any blood transfusions; however, at the hearing before 
the BVA, he indicated that he did in fact receive a blood 
transfusion after he was wounded in Vietnam.  

Having carefully considered the claim in light of the record 
and applicable law, the Board is of the opinion that the 
evidence is against the claim and the appeal will be denied.  
Specifically, although the record indicates a current 
diagnosis of Hepatitis C, the record does not contain 
evidence of medical evidence of a nexus between his Hepatitis 
C and service.  

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
may also be granted for certain chronic diseases, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

That an injury or event occurred in service alone is not 
enough.  There must be chronic disability resulting from that 
injury or event.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection can also be found for any disease 
diagnosed after discharge, if all the evidence establishes it 
was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

The veteran's service medical records are devoid of any 
mention of any complaints, symptoms, or diagnoses of 
hepatitis of any kind.  Post service evidence does not 
reflect a diagnosis of Hepatitis C until 2003.  The Board 
places significant probative value on the multi-year gap 
between discharge from service and the first reported 
evidence of Hepatitis C.  This 30+ year gap is too remote in 
time to support a finding of in-service onset.  See also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim). 

Of note, the veteran indicated that he had seen a dentist 
after his discharge, approximately during 1971, and was told 
that he looked jaundiced.  The veteran claims to have 
subsequently seen a physician and that his physician had told 
him that he had hepatitis; the veteran did not indicate 
whether his physician provided an opinion as to the etiology 
of the hepatitis.  Those medical records are unavailable for 
review, as that physician has since passed away.  

Parenthetically, it is common medical knowledge that 
hepatitis C was not recognized prior to the late 1980s.  
Therefore, even if the veteran had been diagnosed with 
hepatitis in 1971, it would not have been identified as 
Hepatitis C.  Moreover, even accepting what the physician 
told him in 1971, this is not sufficient to support a claim 
for service connection.  See Robinette v. Brown, 8 Vet. App. 
69 (1995) (a lay claimant's statement about what a physician 
told him, filtered through the sensibilities of a lay person, 
does not constitute competent medical evidence).   

Other than the veteran's statements regarding the 1971 
diagnosis, there are no other records of treatments or 
diagnoses for Hepatitis C, until decades after his discharge.  
VA outpatient treatment records have been associated with his 
claims file.  A November 2003 record is the first indication 
that the veteran tested positive for Hepatitis C.  Although 
VA outpatient treatment records provide medical evidence of a 
diagnosis of and treatment for Hepatitis C, the records fail 
to provide any medical nexus evidence connecting the 
veteran's Hepatitis C to service.

The veteran was provided a VA examination in October 2006, 
for the liver, gall bladder, and pancreas.  The VA examiner 
noted that the veteran had a history filled with numerous 
risk factors for Hepatitis C, including prior intravenous 
drug abuse that included cocaine, intranasal cocaine use, and 
exposure to the blood products of wounded soldiers in 
service.  The veteran denied blood transfusions.  No 
hemodialysis, sexual transmission, or tattoos were noted, 
though one ear piercing was noted.  The examiner determined 
that the veteran had risk factors for Hepatitis C, but that 
he could not resolve the issue of etiology without resorting 
to mere speculation.

Another VA examination was provided to the veteran in April 
2007.  The veteran admitted to multiple Hepatitis C risk 
factors, including the abuse of intravenous drugs, cocaine, 
cannabis, heroin and LSD, in Vietnam and after discharge.  
The veteran also informed the examiner of other risk factors 
during service, including high risk sexual activities and the 
sharing of razors.  The examiner also noted intranasal 
cocaine use in the 1970's and 1980's and a later ear 
piercing.  The examiner found the veteran to have chronic 
Hepatitis C that could have been caused by a multitude of 
risk factors, and that to attribute his disorder to one risk 
factor would be impossible without resorting to speculation.

A clear reading of two separate VA examinations is that the 
examining physicians could not associate Hepatitis C to 
active duty without resort to speculation.  Unfortunately, 
the law provides that service connection may not be based on 
resort to speculation or remote possibility.  38 C.F.R. § 
3.102.  The Court has also observed that statements from 
doctors which are inconclusive as to the origin of a disease 
can not be employed as suggestive of a linkage between the 
current disorder and the claimed incident of military 
service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. 
Brown, 5 Vet. App. 104, 145-6 (1993).  Therefore, the Board 
finds that the statements of the VA examiners are 
inconclusive and do not support the veteran's claim.

The only other evidence provided as to the veteran's claim is 
his belief that his Hepatitis C developed due to his in-
service risk factors and not his post-service risk factors.  
Although the veteran can provide testimony as to his own 
experiences and observations, the factual question of whether 
there is a nexus between the veteran's Hepatitis C and active 
duty is a medical question, requiring a medical expert.  

The veteran is not competent to render such an opinion.  
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992); 38 C.F.R. 
§ 3.159.  The veteran does not have the requisite special 
medical knowledge necessary for such opinion evidence.  
"Competent medical evidence" is evidence that is provided 
by a person qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).  The veteran has not 
submitted or otherwise identified any probative evidence to 
substantiate his claim.  

The evidence shows that the veteran's history is full of 
multiple high risk factors that could have caused his 
Hepatitis C.  Based on the totality of the evidence of 
record, including service medical records, VA examination 
reports, and VA outpatient treatment records, the Board finds 
that the preponderance of the evidence is against the claim. 

When the weight of the evidence supports a claim or an 
approximate balance between positive and negative evidence 
regarding a material issue, the veteran shall prevail or have 
the benefit of the doubt on that issue. Ashley v. Brown, 6 
Vet. App. 52, 59 (1993). 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102. As the evidence of record is against the claim, the 
benefit of the doubt rule does not apply. Gilbert v. 
Derwinski, 1 Vet.App. 49, 58 (1991). The veteran's claim for 
service connection for Hepatitis C is denied. 


ORDER

Service connection for Hepatitis C is denied.



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


